DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. US 11,221,063 (hereinafter referred to as ‘063). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Independent claim 1 of the instant application is the same as independent claim 1 of ‘063 with the following exceptions. Claim 1 of the instant application, rather than reciting “cylindrical nut” like in ‘063, simply recites “nut” (i.e. does not specify the “nut” be a “cylindrical nut”). Furthermore, claim 1 of the instant application does not recite the last two lines of claim 1 of ‘063, i.e. does not recite “wherein the spring is configured to bias the second cylindrical nut away from the second end of the housing.” Since a “nut” is broader than and so necessarily encompasses a “cylindrical nut”, a claim which is identical except for reciting “nut” (more specifically a “first nut” and a “second nut”) rather than “cylindrical nut” (more specifically a “first cylindrical nut” and a “second cylindrical nut”) will necessarily encompass and so be anticipated by the claim reciting “cylindrical nut”. Since the only other difference is claim 1 of the instant application with claim 1 of ‘063 is that claim 1 of the instant application does not recite “wherein the spring is configured to bias the second cylindrical nut away from the second end of the housing” as recited by claim 1 of ‘063, every limitation of claim 1 of the instant application is anticipated by claim 1 of ‘063.
Dependent claims 2-20 of the instant application are anticipated by claims 2, 4-10, 1 (last three lines of claim 1 of ‘063 which corresponds to the limitation discussed above - i.e. “wherein the spring is configured to bias the second cylindrical nut away from the second end of the housing”), 3, and 12-20 of ‘063, respectively, since these claims are essentially identical in scope with the exception of the instant application requiring a nut rather than requiring a “cylindrical nut”, and therefore those claims of ‘063 anticipate the dependent claims of the instant application.

Allowable Subject Matter
The non-statutory double patenting rejection above may be overcome with the proper filing of the appropriate terminal disclaimer.
The closest prior art is Gillum (US 2,913,910, cited in the Reasons for Allowance in the Notice of Allowance in parent application 16/821,390, as well as on the IDS of the instant application). The claims of the instant application are allowable over Gillum for the same reasons as discussed in that Reasons for Allowance in the parent application. Namely, while Gillum discloses, inter alia, a linear actuator having a first screw and second screws (101 & 102) and first and second nuts (103 & 104), a tube (126) which extends from the housing (112) and slides within the housing, with a spring (121 or 122) biasing the second nut away from an end of the housing, Gillum does not disclose the first screw is coaxial with the tube (See previous office action for details). Gillum teaches away from being modified to have the missing claim limitations, since making tube (126) coaxial with the first or second screw (101 or 102) is not possible without extensive modifications which cannot be done without the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Another close prior art reference is Herndon (US 3,210,852). Herndon discloses, inter alia, first and second nuts 37 and 39 and first and second screws 23 and 43, a housing 44, tube 23, the tube 23 being coaxial with the first screw 43, and a spring 30. However, while the first and second nuts 37 and 39 move axially relative to the housing 44, the only the first nut 39 may be said to move axially within the central cavity of the housing 44, since when screw 39 is extended the nut 37 will no longer be within the housing 44. Furthermore, the spring 30 is not positioned within the central cavity of housing 44 and is not around the second rotatable screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658